Citation Nr: 0529810	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  97-15 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post traumatic stress 
disorder).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active military service from September 1968 
to September 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon dated in April 1996.  In that rating decision, the RO 
also denied service connection for post traumatic stress 
disorder (PTSD).  In July 2000, the RO granted service 
connection for PTSD and rated that disability at 100 percent, 
but continued to deny service connection for 
depression/bipolar disorder and hearing loss.  The veteran 
was judged to be incompetent in a December 2001 rating 
decision.  


FINDINGS OF FACT

1.  There is no competent evidence of a current acquired 
psychiatric disorder (other than PTSD) which is the result of 
a disease or injury incurred in service.

2.  There is no competent evidence of current hearing loss 
which is the result of a disease or injury incurred in 
service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for an 
acquired psychiatric disorder (other than PTSD).  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).

3.  The veteran is not entitled to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in April 2004.  He was advised of what 
was required to substantiate his claims and of his and VA's 
responsibilities regarding his claims.  He was also asked to 
submit information and/or evidence, which would include that 
in his possession, in support of his claims.  The letter was 
not sent to the appellant prior to the initial RO 
adjudication of his claims in April 1996, as the VCAA was not 
yet in existence.  Adequate notice to the veteran, as 
required by 38 U.S.C. § 5103(a), was not provided until after 
the initial unfavorable decision by the agency of original 
jurisdiction.  Any defect in this regard is harmless error in 
the present case. See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
This claim has been on appeal for nearly nine years; the 
veteran has had ample time to provide information and 
evidence in support of his claims, and based on the 
information and evidence obtained after adequate notice was 
provided, there is simply no indication that disposition of 
the veteran's claim would have been different had he received 
pre-adjudicatory notice pursuant to 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Under the facts of this case, "the 
record has been fully developed."  Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes records of VA medical treatment, Vet 
Center treatment and private treatment.  The Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran that 
has not been requested, nor is there any indication that 
additional outstanding Federal department or agency records 
exist that should be requested in connection with the claims 
adjudicated in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2005).  The 
veteran stated in September 1995 that he could not remember 
the names of the doctors that treated him from the time he 
was separated from service until the late 1980s.

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, VA 
psychiatric examination was provided in June 1995 and there 
are multiple VA psychiatric evaluations contained in the 
extensive treatment records.  As to hearing loss, the veteran 
underwent audiological evaluation also in June 1995 with 
normal results.  An additional VA audiological evaluation 
report is dated in 2004 which showed some high frequency 
hearing loss.  Additional examination is not warranted in 
this case.  As will be discussed in the body of the decision, 
inasmuch as the veteran has current diagnoses of the acquired 
psychiatric disorders (other than PTSD), including bipolar 
disorder, anxiety disorder, schizoaffective disorder and 
depression, he has not brought forth any competent evidence 
suggestive of a causal connection between the current 
disabilities and service.  Nor has he done so with respect to 
hearing loss.  The RO informed him that he would need medical 
evidence of a relationship between the current disabilities 
and service, and the veteran has not provided such evidence.  
Thus, the Board finds that no additional action is necessary 
as to these claims.  


II.  Acquired Psychiatric Disorder (other than PTSD)

Factual Background

The veteran's service medical records are incomplete.  There 
is no entrance examination.  His separation examination dated 
in September 1971 shows a normal psychiatric evaluation.

In May 1988, the veteran was treated at Serenity Lane, Inc.  
He gave a 20 year history of alcoholism and chronic 
depression.  He was diagnosed as having chronic alcoholism 
and a dysthymic disorder. 

A VA hospitalization report dated from October to December 
1994 shows that the veteran gave a psychiatric history of 
being treated in an outpatient setting since 1979 and being 
placed on Prozac in 1989.  He said that he was treated with 
Valium for a depressive episode when he was 30 years old.  He 
also gave a history of alcohol use since he was 8 years old, 
increasing during high school.  The veteran was diagnosed as 
having a major depressive disorder with psychotic features 
and rule out bipolar disorder.  

During VA hospitalization from January to February 1995, the 
veteran stated that he had been dealing with depression since 
childhood.  He was diagnosed as having, inter alia, a bipolar 
disorder.

A May 1995 VA hospitalization report shows that the veteran 
was diagnosed as having a major depressive disorder without 
psychotic features and an anxiety disorder.

The veteran was afforded a VA psychiatric examination in June 
1995.  He stated that he had his first manic episode in high 
school, and since that time he had manic episodes every two 
months or once or twice a year.  He said that he had never 
been hospitalized for a manic episode.  He also gave a 
history of frequent major depressive episodes.  Pertinent 
diagnoses included bipolar affective disorder, currently 
depressed, and PTSD.  The examiner stated that the veteran's 
bipolar disorder most likely increased his sensitivity to 
PTSD and that his unhappy childhood also contributed to his 
current impairment.

A VA social and industrial survey was also conducted in June 
1995.  The social worker noted that the veteran had been 
diagnosed with a bipolar affective disorder, major 
depression, and an anxiety disorder.  However, she stated 
that there did not appear to be any evidence of these during 
active military service.

In July 1995 and July 1996, the veteran was evaluated by 
Leslie Pitchford, Ph.D.  He was diagnosed as having major 
depression and an anxiety disorder.  The veteran was also 
diagnosed as having a bipolar disorder by Kay Dieter, M.D, in 
May 1996.  In October 1999, Sally A. Schick, MS LPC, stated 
she saw the veteran five times, presenting as a 
schizoaffective schizophrenia.  In June 2000, a VA examiner 
indicated that he agreed with this assessment.  Subsequently-
dated VA and non-VA treatment records show that the veteran 
continued to be treated for his psychiatric disorders, 
including depression, a major depressive disorder, PTSD, 
psychosis, and a schizoaffective disorder.  In a May 2004 VA 
treatment record, the veteran gave a history of depression 
dating back to active service in Vietnam when he reportedly 
saw a doctor for a "black mood."

No medical provider has stated that the veteran has an 
acquired psychiatric disorder that had is onset during active 
service or is related to any in-service disease or injury 
(although providers have indicated that the veteran's PTSD is 
in fact related to service).  The records considered include 
those from Portland VAMC and Roseburg VAMC through the 
present, Dr. Leslie Pitchford dated in July 1995, Serenity 
Lane dated in May 1995, Kaiser Permanente dated in May and 
June 1996, West Salem Clinic dated from October 1996 to April 
1998, Dr. Samuel Kim dated from January through April 1997, 
Salem Hospital dated in January 1997, Vet Center, Salem, 
dated October 1999 to January 2004, and a medical doctor from 
the Portland VAMC dated in June 2000.  Although there is 
significant discussion as to the veteran's PTSD being related 
to service, no medical or mental health evidence shows a 
causal relationship between any of the diagnosed acquired 
psychiatric disorders and service.  

Legal Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Where a veteran served continuously for 90 days or more and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that 
appellant's psychiatric disorder existed before examination, 
acceptance and enrollment.  38 U.S.C.A. § 1132 (West 2002).  

The Board finds no clear and unmistakable evidence of an 
acquired psychiatric disorder existing before acceptance and 
enrollment in service in this case.  There is no entrance 
examination of record, and the veteran is presumed to have 
been mentally sound at entrance into service.  Although the 
veteran has stated that he has had psychiatric problems since 
childhood, he is not a licensed medical practitioner and he 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  There is no competent medical 
evidence of record showing that the veteran was diagnosed as 
having a psychiatric disorder prior to 1988, approximately 17 
years following his separation from service.

Post service medical records show a reported mental health 
treatment history dating from 1979, documented from 1988.  
Contemporaneous records from the Vet Center and the VAMC show 
that the veteran continues to struggle with florid and 
psychotic symptomatology related to PTSD, schizophrenia, 
anxiety and depression despite medication.  He has had 
suicide attempts.  The veteran continues to be incompetent 
and has a sister and a friend on whom he relies for 
considerable support.  He was considered a candidate for 
mental health intensive case management by VA in June 2004, 
but noted chronic alcohol abuse precluded his placement in 
that program.  On a recent Vet Center Visit he made reference 
to ongoing overwhelming guilt over Vietnam.  Social Security 
Administration records show the veteran has been in receipt 
of benefits from that administration since November 1994.  

Despite evidence of current disability, there is no competent 
medical evidence that provides a basis to conclude that the 
any of the veteran's current psychiatric disorders (other 
than PTSD) were incurred in service.  Service medical records 
are minimal and negative.  Although the veteran was treated 
for psychiatric disorders beginning in 1988, and there are 
medical opinions relating PTSD to service, there is no 
competent medical evidence showing a relationship between any 
other psychiatric disorder and service.  As there are no 
service medical records, the Board finds it significant that 
the VA examiner in June 1995 noted that the veteran actually 
did not show either depression or bipolar disorder in 
service, based on the reported history of the veteran.  

The Board notes that there were no findings of acquired 
psychiatric disorder until approximately 17 years following 
service.  Thus, there is no evidence of a chronic disease in 
service or during the appropriate presumptive period.  Nor is 
there documented continuity of symptomatology since service.  
The veteran stated in September 1995 that he could not 
remember the names of the doctors that treated him from the 
time he was separated from service until the late 1980s.  The 
Board finds it significant that, although the medical record 
is replete with evidence of current psychiatric disorders, 
and medical opinions relating PTSD to service, no health care 
provider has indicated that any other psychiatric disorder, 
as a separate entity and not as a symptom of PTSD, is related 
to service.  The medical evidence is wholly against such a 
finding.  

Although the appellant believes he incurred these psychiatric 
disorders as a result of his active service, he is not a 
licensed medical practitioner and he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Espiritu, 2 Vet. App. 492.  Therefore, based 
upon the evidence of record, the Board finds service 
connection for an acquired psychiatric disorder (other than 
PTSD) is not warranted.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's 
claims.


III.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service records show that the veteran was served in Vietnam 
as a supply clerk.  He has confirmed stressors including 
being on perimeter duty during a sapper attack.  He has 
reported that he was a bunker guard.  The service medical 
records reflect that he had normal hearing at the time of his 
separation examination in September 1971.  There are no 
complaints or diagnoses of hearing loss.

The veteran filed a claim for service connection for hearing 
loss November 1994.  A report of VA audiological examination 
dated in June 1995 reflects a finding of hearing within 
normal limits bilaterally.  Puretone thresholds in decibels 
were as follows: right ear at 500, 1000, 2000, 3000, 4000 
Hertz were 10, 15, 5, 15, 10; left ear at 500, 1000, 2000, 
3000, 4000 Hertz were 15, 15, 10, 10, 10.  Speech recognition 
was 96% bilaterally.  

Subsequent VA and private treatment records do not show 
audiological evaluations.  In April 2004, he was provided a 
VA audiological evaluation.  This was noted to show normal 
hearing through 3000 Hertz sloping to mild at 4000 Hertz and 
dropping to severe sensorineural hearing loss bilaterally.  
Word recognition was excellent.  

Contrary to the veteran's contention that he has bilateral 
hearing loss related to his service in the Army, there is no 
competent, medical evidence of a current disability related 
to service.  The only evidence of current hearing loss 
related to service is the veteran's contentions.  The actual 
medical evidence does not support the claim.  While the 
veteran is competent to describe the symptoms that he 
experienced, his statements are without significant probative 
value in regard to the issue at hand, as the veteran has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Thus, the veteran's personal belief that he has current 
bilateral hearing loss caused by service cannot serve to 
prove that the disability, even if present, had its onset 
during active service or are related to any in-service 
disease or injury.  

In the absence of medical evidence establishing a current 
disability related to active service, the preponderance of 
the evidence is against the claim for service connection for 
hearing loss.  The benefit of the doubt has been considered, 
but there is not an approximate balance of positive and 
negative evidence regarding the merits of the issue.  That 
doctrine is not for application in this case because the 



preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for bilateral hearing loss is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


